Citation Nr: 9905047	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-16 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the veteran's discharge from service 
for the period from December 1968 to April 1972 precludes him 
from entitlement to Department of Veterans Affairs (VA) 
benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran had a period of active service from July 11, 
1966, to December 23, 1968, that was terminated by an 
honorable discharge.  He was discharged for immediate 
reenlistment.  He reenlisted on December 24, 1968, and was 
discharged on April 18, 1972 with an other than honorable 
discharge.  In November 1972, the service department 
indicated that he had not been eligible for complete 
separation when discharged on December 23, 1968.  In a 
December 1972 Administrative Decision it was held that the 
entire period of service from July 1968 to April 1972 was one 
period of service.  Based on the veteran's willful and 
persistent misconduct, his discharge from service in 
April 1972 was under dishonorable conditions and was a bar to 
VA benefits.  In July 1993, that decision was confirmed and 
continued.  

In December 1994, the VA Regional Office, Louisville, 
Kentucky, again confirmed and continued the prior 
determination.  The veteran appealed from that decision.  In 
February 1995, the Board for Correction of Military Records 
held that his honorable discharge on December 23, 1968 should 
be considered a complete and unconditional separation from 
that period of service.  In December 1996, the service 
department indicated that the veteran's service from July 11, 
1966, to December 23, 1968, was honorable in nature.  It was 
indicated that the period of service from December 24, 1968, 
to April 18, 1972, was under other than honorable conditions.  
In March 1998 the veteran was notified by the regional office 
that his first period of service had been found to be under 
honorable conditions.  Thus, the question now before the 
Board is whether the veteran's discharge from his period of 
service from December 24, 1968, to April 18, 1972, 
constitutes a bar to VA benefits based on that period of 
service. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible. 

2.  The veteran had a period of service from December 24, 
1968 until April 18, 1972, which was terminated by an other 
than honorable discharge. 

3.  During the period from April 1969 to May 1970 the veteran 
was awarded nonjudicial punishment and two special court-
martials for a number of periods of absence without leave.  
He was later charged with a period of absence without leave 
from January 6, 1971, to March 13, 1972 and accepted a 
discharge in lieu of trial by Court Martial for that offense.  

4.  The evidence does not establish that the veteran was 
insane at the time of commission of any of the inservice 
offenses.

5.  The evidence does not establish that there were any 
compelling reasons for the veteran's period of absence 
without leave from January 1971 to March 1972.  


CONCLUSION OF LAW

Since the veteran was discharged from military service in 
April 1972 by reason of misconduct including a period of 
absence without leave for more than 180 days, and as he was 
not insane at the time of commission of the offenses, VA 
benefits are not warranted based on his period of service 
from December 1968 to April 1972.  38 U.S.C.A. §§ 101, 5107 
(West 1991); 38 C.F.R. § 3.312(c)(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on or after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board has also satisfied that all relevant facts regarding 
the claim have been properly developed to the extent 
possible.  In this regard, the record reflects that the 
regional office wrote to the veteran on several occasions in 
1998 regarding his comments concerning an appeal to the 
United States Board of Corrections in March 1997, and also 
for information regarding his claimed inservice stressors.  
However, the veteran did not respond to the requests.  A VA 
examination was scheduled for the veteran in August 1998; 
however, the notice to report for the examination could not 
be delivered to the veteran's address of record.  The 
veteran's mother was later contacted by telephone and she 
advised that she did not know the whereabouts of the veteran.  
She also indicated that she might be moving in the future.  
In October 1998, a letter was sent to the veteran at his 
mother's address regarding a request for evidence; however, 
there was no response.  To the extent that these actions were 
for the purpose of developing his claim for service 
connection for post traumatic stress disorder, based on 
stressors incurred during his first period of service, it 
would appear that the veteran has effectively abandoned his 
claim and no further action by the RO is indicated.  
38 C.F.R. §§ 3.158, 3.655.  To the extent that the attempted 
development was pertinent to the issue before the Board on 
appeal, the duty to assist is not a one way street and the RO 
has made all reasonable efforts to meet this duty. 
 Accordingly, the Board will proceed to a decision at this 
time based on the evidence of record.

I.  Background

The record reflects that the veteran had a period of service 
from July 11, 1966, to December 23, 1968, that was terminated 
by an honorable discharge for the purpose of immediate 
reenlistment.  That period of service was for a period of 
three years.  The veteran reenlisted on December 24, 1968, 
and was discharged on April 18, 1972, with an other than 
honorable discharge.  In November 1972, the service 
department advised the regional office that the veteran had 
not been eligible for complete separation when discharged on 
December 23, 1968.

In an administrative decision, dated in December 1972, it was 
held that the veteran's service from July 11, 1966, to 
April 18, 1972, must be considered as one period of service 
and that his discharge for that period of service was under 
dishonorable conditions and was a bar to VA benefits.  In 
July 1993, the denial was confirmed and continued.  In 
December 1994, the denial was again confirmed and continued.  

The record reflects that in February 1995 the Board for 
Correction of Military Records held that the veteran's 
honorable discharge on December 23, 1968, should be 
considered a complete and unconditional separation from that 
period of service.  

In December 1996, the service department advised the regional 
office that the veteran's service from July 11, 1966, to 
December 23, 1968, was honorable in nature.  His service from 
December 24, 1968, to April 18, 1972, had been terminated 
under other than honorable conditions.  

The regional office later advised the veteran that his period 
of service from July 11, 1966, to December 23, 1968, had been 
found to be under honorable conditions for VA purposes.  He 
was not entitled to benefits based on the period of service 
from December 24, 1968, to April 18, 1972, since it was under 
other than honorable conditions.  

Information included with the decision by the Board for 
Correction of Military Records reflects that the veteran had 
served in Vietnam from October 15, 1967 to October 15, 1968, 
but had not received any awards or decorations indicative of 
combat service.  

In April 1969, while assigned to a camp in Thailand, he 
received nonjudicial punishment for absence without leave 
from 11 to 16 March 1970.  He received a forfeiture of $20 
pay, 14 days restriction and extra duties.  In August 1969 
the veteran was convicted by a special court-martial of being 
absent without leave from July 7 to July 26, 1969, and from 
August 5, to August 9, 1969.  He was sentenced to confinement 
at hard labor for 60 days, forfeiture of $100 pay per month 
for 3 months and reduction to pay grade E-1.  In May 1970, he 
was convicted by a special court-martial of being absent 
without leave from March 24 to March 30, 1970; from April 1 
to April 2, 1970; from April 6 to April 8, 1970; from 
April 16 to April 19, 1970; and from April 22 to May 4, 1970.  
He was sentenced to confinement at hard labor for 6 months, 
forfeiture of $100 pay for 6 months; and reduction to pay 
grade E-1.  

In March 1972 court-martial charges were preferred against 
the veteran for being absent without leave from January 6, 
1971, to March 13, 1972.  After consulting with legal 
counsel, the veteran requested a discharge for the good of 
the service in lieu of trial by court-martial.  He was 
advised by counsel of the effects of a discharge under other 
than honorable conditions and that he might be deprived of 
many or all Army and VA benefits.  In April 1972 a medical 
examination found the veteran medically qualified for 
separation.  Later in April 1972 the appropriate authority 
approved his request and directed the issuance of a discharge 
under other than honorable conditions.  

The veteran's service medical records reflect that he was 
hospitalized for several days in January and February 1970.  
The veteran stated he did not recall anything except that he 
had been on a rest and relaxation tour in Thailand.  The 
diagnosis was Secobarbital overdose.  When the veteran was 
examined for discharge from service in April 1972 he checked 
the block on a medical history form indicating that he had or 
had had excessive worrying.  He noted that he had been 
hospitalized for three days in Thailand in 1970.  On the 
medical examination report, the psychiatric evaluation was 
reported to be normal.  

In his April 1993 claim for VA benefits, the veteran 
indicated that he had been treated for his nerves in 1972.  
In his January 1994 claim, he indicated that he had post-
traumatic stress disorder and began to show signs of that 
condition when he returned home in 1972.  

II.  Analysis

If the veteran did not die in service, pension, compensation 
or dependency and indemnity compensation is not payable, 
unless the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.12(a).  

Benefits are not payable where the veteran was discharged or 
released by reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave for a continuous period of at least 180 days, unless it 
was found that he was insane at the time of committing the 
offense.  This bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.  In determining whether compelling 
circumstances warranted the prolonged unauthorized absence, 
the length and character of service exclusive of the period 
of the unauthorized absence will be considered.  This period 
should generally be of such quality and length that it can be 
characterized as honest, faithful and meritorious and a 
benefit to the nation.  Additionally, consideration may be 
given to reasons offered by the claimant including family 
emergencies or obligations.  These reasons should be 
evaluated in terms of the person's age, cultural background, 
educational level and judgmental maturity.  Consideration 
should be given to how the situation appeared to the person 
himself, or herself and not how the adjudicator might have 
reacted.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less deviation from his normal method of 
behavior, or who interferes with the peace of society; or who 
has so departed (become anti-social) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment in the social customs in the community in which he 
resides.  38 C.F.R. § 3.354(a).  When a rating agency is 
concerned with determining whether a veteran was insane at 
the time he committed an offense leading to his court-
marital, discharge or resignation, it will base its decision 
on all the evidence procurable relating to the period 
involved in, and apply the definition in subparagraph (a).  
38 C.F.R. § 3.354(b).  

In addition, the Board notes that in a decision by the United 
States Court of Veterans Appeals, the Court held that, as it 
had in a prior case, that the statute required that the 
insanity exist only at the time of the commission of an 
offense leading to a person's discharge and not that insanity 
must cause the misconduct.  That is, there need not be a 
causal connection between the insanity and the misconduct.  
Struck v. Brown, 9 Vet. App. 145 (1996).  

In this case, as indicated previously, the veteran's records 
reflect that he received nonjudicial punishment and two 
special court-martials for numerous periods of absence 
without leave, and was also charged with a period of absence 
without leave from January 6, 1971, to March 13, 1972, a 
period in excess of 400 days.  He was given an other than 
honorable discharge in April 1972 for the period of service 
from December 1968 to April 1972.  

The veteran has maintained that he received the other than 
honorable discharge because of misconduct related to post-
traumatic stress disorder that in turn was related to his 
service in Vietnam.  He has also indicated that he was 
treated for a nervous condition at an Air Force Hospital in 
Thailand.  In this regard, the veteran's service medical 
records do reflect that he was hospitalized and treated for 
several days in late January and early February 1970 for a 
problem that had occurred in Thailand; however, his condition 
was diagnosed as a Secobarbital overdose, rather than a 
psychiatric disability.  The veteran also indicated on a 
medical history form completed at the time of his physical 
examination in April 1972 that he had or had had depression 
or excessive worry.  However, the psychiatric evaluation at 
that time was reported to be normal.  Although the veteran's 
service medical records indicate that he had some psychiatric 
problems, the records do not establish that he was insane or 
that his psychiatric problems were of such extent and 
severity so as to account for the numerous and lengthy 
periods of absence without leave in service.

The record reflects that one of the veteran's periods of 
absence without leave, extended from January 1971 to 
March 1972, a period in excess of 400 days.  The record 
indicates that the veteran was born in July 1949, and was 
about 20 years of age when his periods of absence without 
leave began.  His records indicate that he obtained the 
equivalent of a high school degree.  As a part of his request 
for separation in lieu of trial by Court Martial, the veteran 
indicated that he was causing a hardship for himself and his 
parents by remaining in service.  He stated that his mother 
was in bad health and had been having psychiatric problems.  
He indicated that he had many unpaid bills and that he and 
his parents were experiencing financial hardship.  However, 
there is no indication that these factors were present at the 
time his extended period of AWOL began.  Certainly, he never 
applied for a hardship discharge.  Furthermore, the veteran 
has not provided any details regarding the reported financial 
hardship and illness of his mother, and he has not offered 
any further discussion of possible hardship, or other 
mitigating factors as part of his current appeal.  The 
evidence in the Board's judgment does not establish any 
compelling reasons that would have warranted the veteran's 
extended period of absence without leave from January 1971 to 
March 1972.  Accordingly, under the circumstances, the Board 
concludes that the character of the veteran's discharge from 
his period from December 1968 to April 1972 was under 
dishonorable conditions and constitutes a bar to the receipt 
of VA benefits.  38 U.S.C.A. § 101; 38 C.F.R. § 3.12.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

The character of the veteran's discharge from military 
service for the period from December 1968 to April 1972 
precludes him from entitlement to Department of Veterans 
Affairs (VA) benefits based on that period of service.  The 
appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 9 -


